DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges the applicants correction of the Drawing Objections and withdraws the objections with respect to the corrections.  
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments that the examiner's conclusion of obviousness in combining the references of Schwammenthal and Seiss is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The combination of Schwammenthal and Seiss together was made obvious by the need for controlling the Cardio-Renal Syndrome that is known in the art and discussed by Schwammenthal as a benefit to improving patient health (Para 7-8).  In addition for further support Patel (U.S Pub No. 2007/0208291) can be referenced for the benefits of controlling the Cardio – Renal Syndrome (Fig 6-7) along with the benefits of increasing renal perfusion as referenced in Para 16-17. Patel supports the overall need to increase CO and increase renal perfusion while suppressing the activation of the Rein-Angiotensin system that can be synergistically achieved by combining a cardiac pump(LVAD) and venous renal pump within the cardio – renal regulation system.  
Basis for combining Seiss’s teaching of a heart pump and Schwammenthal’s teaching of a renal pump and its use to achieve a target pressure drop (Para 691/693) can be evidenced in Schwammenthal (Para700), “It is noted that although some of the pumps and/or occlusion elements described herein are shown as being inserted into subject's renal veins, the scope of the present invention includes inserting the pumps and occlusion elements into other blood vessels of a subject, mutatis mutandis”, and goes on to state (Para 701), “Additionally, blood pump 90 could be used as a left ventricular assist device by being placed in the subject's aorta and pumping blood away from the left ventricle.”  Thus Schwammenthal shows the motivation to have additionally added a pump within the left ventricle as taught by Seiss.  
In regards to the applicant’s argument that Schwammenthal only discloses placement of a blood pump in a renal vein of a patient, and not in “an inferior vena cava of the patient”, as stated in claim 1, examiner respectfully disagrees.  As currently stated neither Claim 1 nor Claim 18 require the operation of a pump within the IVC, but only an insertion of a blood pump into inferior vena cava of the patient which Schwammenthal’s pump achieves (Para 12).  In addition Schwammenthal teaches a blood pump within the IVC as referenced to Fig 10D and Para 585, “Blood is drawn into the catheter from the renal veins via inlet holes 125, which are disposed between the outside of the sleeve and the wall of the vena cava, and blood is pumped into the vena cava via outlet holes 127 disposed in the vena cava.”  Thus Schwammenthal teaches insertion/placement of the blood pump within the IVC of a patient.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being patentable over Schwammenthal (US Publication No. 2016/0022890) in view of Siess (U.S Patent No. 9,474,840). 

Regarding Claim 1, Schwammenthal discloses A method for modulating kidney function in a patient (Schwammenthal, Para 0012).  In addition Schwammenthal continues to disclose, inserting a second blood pump into an inferior vena cava of the patient (Schwammenthal Para 0012, “In accordance with some application of the present invention … high renal vascular resistance, arterial hypertension, and/or kidney dysfunction.” Fig 10D and Para 585, “Blood is drawn into the catheter from the renal veins via inlet holes 125, which are disposed between the outside of the sleeve and the wall of the vena cava, and blood is pumped into the vena cava via outlet holes 127 disposed in the vena cava.”), operating the second blood pump and the first blood pump (Schwammenthal Fig 21B #150, showing the simultaneous placement and control of two blood pumps in either of the patients renal veins). Wherein operation of the first blood pump and the second blood pumps achieves a target pressure drop at a location in a renal vein or the inferior vena cava of the patient (Schwammenthal Para 0671 “Typically, based upon the current values of … reduce the renal venous pressure toward the target level, as indicated by the user”, Para 0693 “Renal venous pressure was effectively and continuously reduced from about 20 mmHg to a pre-selected target value of 8 mmHg within minimal margins of variation.”, user is able to set a target renal venous pressure that the pumps operate to achieve). 
Schwammenthal does not disclose, inserting a first blood pump into a heart of a patient; operating the first blood pump so as to increase aortic pressure. However, Siess teaches that, inserting a first blood pump (Siess, Fig 1 – shows placement of a blood pump within a patients left ventricle,  Col 5, Line 16-51) into the patient's heart (Seiss, Fig 1, shows placement of blood pump in patients left ventricle); operating the first blood pump so as to increase aortic pressure;(it is understood in the art that utilizing a pump in the left ventricle will increase cardiac output of the heart and increase blood volume within the aorta, which would lead to increase aortic pressure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schwammenthal and to have modified them with the teachings of Seiss because Schwammenthal, and Seiss are directed to the same field of utilizing blood pumps to increase circulation to find a better method to restoring kidney renal function while also treating congestive heart failure.  It is understood in the art that the patients who deal with compromised cardiac function along with kidney injury/failure struggle to remain healthy and stable due to cardio-renal syndrome where cardiac dysfunction can lead to kidney dysfunction and vice versa.  In these patients autoregulation by the kidney in response to cardiac function, blood volume, renal perfusion, systemic vascular resistance, and humoral factors are closely managed to stabilize patient health. In order to stabilize a patient one must control the cardiac-renal regulation system, which can be done in a variety of ways.  One of which is by increasing cardiac output which leads to increased renal perfusion, in order to suppress activation of the renin-angiotensin system while improving urinary output and decreasing neurohormonal stimulation.  Suppressing the activation of the renin-angiotensin system would in turn decrease vasoconstriction in the circulatory system and decrease sodium and fluid retention along with other benefits.  Schwammenthal achieves the same goal of decreasing vasoconstrictors and decreasing sodium and fluid retention by utilizing a pump in the renal vein to decrease venous pressure which has been shown to also increase GFR, renal blood flow, urine output, and sodium excretion.  Using a cardiac pump in connection with a renal venous pump work to resolve the same problem in synergistic steps within the cardio-renal regulation system.  By combining Siess cardiac pump and using it to increase renal perfusion and Schwammenthal’s teaching of using a post-renal pump to decrease renal venous pressure, and using the pumps together one would be able to drastically improve kidney function more quickly, efficiently and safely. 

Regarding Claim 2, Schwammenthal as modified by Seiss further discloses, the method of claim 1, wherein operating the second blood pump includes pumping the second blood pump while the first blood pump is pumping. (Schwammenthal Fig 21B, 0598 “For some application, blood pump 150 is placed one or both (or all) of a subjects renal veins and is used to pump blood in a downstream direction through the renal veins towards the vena cava, such as to reduce renal vein pressure, and/or to enhance perfusion of subject’s kidneys”, shows the use of multiple blood pumps can be achieved.)

Regarding to claim 3, Schwammenthal as modified by Seiss disclose wherein operating the first blood pump maintains or increases arterial pressure in a renal artery of the patient (Siess, Fig 1, Col 5, Lines 16-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schwammenthal and to have modified them with the teachings of Seiss because Schwammenthal, and Seiss are directed to the same field of utilizing blood pumps to increase circulation to find a better method to restoring kidney renal function while also treating congestive heart failure.  It is understood in the art that by placing a blood pump in the left ventricle, it would lead to an increase in cardiac output which would lead to an increase in aortic pressure along with an increase in arterial pressure within the renal artery.  

Regarding claim 4, Schwammenthal as modified by Seiss disclose, the method of claim 3, wherein operating the second blood pump maintains or decreases renal vein pressure. (Schwammenthal 0013, “The pump is typically configured to pump blood in a downstream direction such as to reduce pressure in the renal vein.”)  

Regarding claim 5, Schwammenthal as modified by Seiss disclose, The method of claim 4, comprising operating the first blood pump to increase arterial pressure ( Siess, Fig 1, Col 5, Line 16-44, placement of the blood pump in the left ventricle with an outlet into the aorta would increase blood flow into the aorta and thus result in increased arterial pressure), and operating the second blood pump to decrease renal vein pressure (Schwammenthal 0013, “The pump is typically configured to pump blood in a downstream direction such as to reduce pressure in the renal vein.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schwammenthal and to have modified them with the teachings of Seiss because Schwammenthal, and Seiss are directed to the same field of utilizing blood pumps to increase circulation to find a better method to restoring kidney renal function while also treating congestive heart failure.  It is understood in the art that by placing a blood pump in the left ventricle, it would lead to an increase in cardiac output which would lead to an increase in aortic pressure along with an increase in arterial pressure within the renal artery.


Regarding Claim 6, Schwammenthal as modified by Seiss disclose, The method of claim 2, wherein the location is a vascular junction where the renal vein and the inferior vena cava of the patient connect (Schwammenthal Fig 4A #26, Para 0012 “a blood pump that includes an impeller is placed inside a subject’s renal vein and the impeller is activated to pump blood from the renal vein to the subject’s vena cava”).  

Regarding Claim 7, Schwammenthal as modified by Seiss disclose, the method of claim 2, wherein the target pressure drop increases blood flow through a kidney of the patient and increases kidney output (Schwammenthal 0687, “increasing renal blood flow by pumping blood using a blood pump (as performed within the left renal vein) may increase urine output”, 0692-0695, shows the target pressure drop when achieved in a treated kidney with a blood pump will result in increased renal blood flow, increased urine output, and sodium excretion, proving an increase in kidney output.)

Regarding Claim 8, Schwammenthal as modified by Seiss disclose The method of claim 7, wherein the target pressure drop is between about 4mmHg and about 8mmHg (Schwammenthal, 0693 “Renal venous pressure was effectively and continuously reduced from about 20 mmHg to a pre-selected target value of 8 mmHg within minimal margins of variation.”). It is understood in the art that the pressure drop within a patient vary depending on the baseline pressures of each patient as discussed in the applicant’s specifications.

Regarding Claim 9, Schwammenthal as modified by Seiss disclose The method of claim 7, wherein the target pressure drop is between about 5mmHg and about 7mmHg (Schwammenthal, 0693 “Renal venous pressure was effectively and continuously reduced from about 20 mmHg to a pre-selected target value of 8 mmHg within minimal margins of variation.”).  It is understood in the art that the pressure drop within a patient vary depending on the baseline pressures of each patient as discussed in the applicant’s specifications.  

Regarding Claim 10, Schwammenthal as modified by Seiss disclose, the method of claim 2, wherein the target pressure drop corresponds to a blood pressure drop across a kidney of the patient(Schwammenthal 0670-0671, 0684, the use of the first blood pump causes an increase in renal arterial pressure into the kidney, with the use of the second blood pump decreasing renal venous pressure, thus the difference in pressure would result in a drop of blood pressure across the kidney). 

Regarding Claim 11. Schwammenthal as modified by Seiss disclose, the method of claim 2, wherein combined operation of the first and second blood pumps flows humoral factors to the kidney receptors to stimulate an increase in urine exiting the kidney (Schwammenthal 0542, “using the blood pumps described herein ... greater than the effectiveness of the diuretics in the absence of the use of the blood pumps.”, the blood pumps help to stimulate continuous release of diuretics from the heart such as ANP, and BNP which are then more effectively utilized by the kidney.)  

Regarding Claim 12. Schwammenthal as modified by Seiss disclose, The method of claim 1, wherein the first blood pump comprises: a pump motor(Seiss Fig 1, #51, Col 5 Lines 16-51); a pump housing distal of the pump motor(Seiss Fig 1, #52, Col 5 Lines 16-51), the pump housing surrounding a rotor(Seiss Fig 1, #51, Col 5 Lines 16-44); and a cannula extending distal of the pump housing(Seiss Fig 1, #53, Col 5 Lines 16-51); and an atraumatic extension extending distally from the cannula(Seiss Fig 1, #55, Col 5 Lines 16-51). (Seiss describes each part of the pump and each of its functions.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schwammenthal and to have modified them with the teachings of Seiss because Schwammenthal, and Seiss are directed to the same field of utilizing blood pumps to increase circulation to find a better method to restoring kidney renal function while also treating congestive heart failure.  

Regarding Claim 13, Schwammenthal as modified by Seiss disclose, The method of claim 1, wherein the first blood pump comprises: a pump motor(Seiss Fig 1, #51, Col 5 Lines 16-51); a pump housing distal of the pump motor(Seiss Fig 1, #52, Col 5 Lines 16-51), the pump housing surrounding a rotor(Seiss Fig 1, #51, Col 5 Lines 16-44); and a cannula extending distal of the pump housing(Seiss Fig 1, #53, Col 5 Lines 16-51). (Seiss describes each part of the pump and each of its functions.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schwammenthal and to have modified them with the teachings of Seiss because Schwammenthal, and Seiss are directed to the same field of utilizing blood pumps to increase circulation to find a better method to restoring kidney renal function while also treating congestive heart failure.  

Regarding Claim 14, Schwammenthal as modified by Seiss disclose, the method of claim 13, wherein the second blood pump further comprises an atraumatic extension extending distally from the cannula (Seiss Fig 1, #53, #54, Col 5 Lines 16-51, “as well a as a flow cannula 53 protruding in the distal direction from the inflow end of the pump section 52 and having a suction inlet 54 located at its end.  Distally of the suction inlet 54 there is provided a soft-flexible tip 55, which can be configured for example as a “pigtail” or in a J shape.” Seiss gives a description of an atraumatic extension.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schwammenthal and to have modified them with the teachings of Seiss because Schwammenthal, and Seiss are directed to the same field of utilizing blood pumps to increase circulation to find a better method to restoring kidney renal function while also treating congestive heart failure. 

Regarding Claim 15, Schwammenthal as modified by Seiss disclose, the method of claim 14, wherein the second blood pump is positioned inside the inferior vena cava of the patient such that a distal tip of the atraumatic extension of the second blood pump extends to a location adjacent to an outlet of the renal vein of the patient (Schwammenthal Fig 4A, shows the placement of the pumps inside the inferior vena cava #25 with an extension at the outlet of the renal vein #32 in Fig 4A).

Regarding Claim 16, Schwammenthal as modified by Seiss disclose, the method of claim 1, wherein the first blood pump is inserted into a ventricle of the heart of the patient (Siess, Fig 1, Col 5, Line 20-23, “at the beginning of the aorta 12 there is located the aortic valve 15 which connects the left ventricle 16 to the aorta 12 and through which the intravascular blood pump extends.”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schwammenthal and to have modified them with the teachings of Seiss because Schwammenthal, and Seiss are directed to the same field of utilizing blood pumps to increase circulation to find a better method to restoring kidney renal function while also treating congestive heart failure.  

Regarding Claim 17, Schwammenthal as modified by Seiss disclose, the method of claim 1, wherein kidney function is modulated during or after surgery (Schwammenthal 0012, “In accordance e with some applications of the present invention … suffering from cardiac dysfunction, congestive heart failure, low renal blood flow, high renal vascular resistance, arterial hypertension, and/or kidney dysfunction.” It is known in the art that the complications mentioned by Schwammenthal are common surgical complications that need to be addressed in order to improve a patient’s health.)  

Regarding claim 18, Schwammenthal as modified by Seiss disclose, A system for improving kidney function in a patient, comprising: a first mechanical circulatory support device configured to be positioned within a heart of a patient unload a heart ventricle, a heart atrium, a heart atrium and a heart ventricle, or both heart atria and both heart ventricles; (Siess, Fig 1, Col 5, Line 16-23, “Fig. 1 shows an intravascular blood pump having a catheter 10 … connects the left ventricle 16 to the aorta 12 and through which the intravascular blood pump extends.”), a second mechanical circulatory support device configured to be positioned within a vein of the patient and operate by pumping blood within the vein (Schwammenthal Fig 4A, Para 0012 “a blood pump that includes an impeller is placed inside a subject’s renal vein and the impeller is activated to pump blood the renal vein to the subject’s vena cava”); and a controller configured to operate both the first mechanical circulatory support device and the second mechanical circulatory support devices(Schwammenthal Fig 21B, #234 Control Unit); wherein the first and second mechanical circulatory support devices are configured to achieve a target pressure drop in a renal vein of the patient when operated simultaneously (Schwammenthal Fig 21B,  0671 “In response thereto, control unit 234 controls the speed of the rotation of the impeller, … reduce the renal venous pressure toward the target level, as indicated by the user.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schwammenthal and to have modified them with the teachings of Seiss because Schwammenthal, and Seiss are directed to the same field of utilizing blood pumps to increase circulation to find a better method to restoring kidney renal function while also treating congestive heart failure.  

Regarding claim 19, Schwammenthal as modified by Seiss disclose, The system of claim 18, wherein the controller is configured to: receive an arterial pressure from the first mechanical circulatory support device(Schwammenthal 0544, “a third sensor … is used to measure the subject’s arterial blood pressure.”), and a venous pressure from the second mechanical circulatory support device (Schwammenthal, Para 0670 “control unit receives inputs from pressure sensors 157 and 159… 159 is indicative of central venous pressure.”); determine a pressure drop in the renal vein is below the target pressure drop in the renal vein and4 AMERICAS 99763506Application No. Not Yet AssignedDocket No.: 1846265-0017-207-101Amendment dated May 8, 2019First Preliminary Amendmentadjust operation of at least one of the first mechanical circulatory support device and second mechanical circulatory support device to achieve the target pressure drop in the renal vein(Schwammenthal Para 0671,  “For some applications, control unit 234 controls … In general, the control unit typically controls the speed of the rotation of the impeller responsively to inputs from pressure sensors 157 and 159.”).  

Regarding Claim 20, Schwammenthal as modified by Seiss disclose, the system of claim 18, wherein the target pressure drop is sufficient to increase urine production by a kidney of the patient (Schwammenthal Fig 23, Para 0693 “Renal venous pressure was effectively and continuously reduced from about 20 mmHg to a pre-selected target value of 8 mmHg within minimal margins of variation.”, Para 0687, “increasing renal blood flow by pumping blood using a blood pump (as performed within the left renal vein) may increase urine output.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                  /WILLIAM J LEVICKY/                                                                                                             Primary Examiner, Art Unit 3792